DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 09/15/2021.
Applicant’s cancelation of claims 1-25 and 29-30 is acknowledged and require no further examining.  Claims 26-28 and 31-46 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device comprising a pair of pressure rollers and a drive unit as disclosed in claim 43 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 44 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference Haneda JP2006076635.
Regarding claim 44, Haneda discloses a container sleeving system (1) for arranging sleeves (L) of tubular shrink foil material (M) around containers (B)  conveyed on a conveyor (2, 6), the container sleeving system (1) comprising:

wherein the device (7) comprises:
an upstream guiding element (23b) formed by a first flat plate extending in a first plane;
a downstream guiding element (23a) formed by a second flat plate extending in a second plane rotated with respect to the first plane at an angle that is less than 90 degrees; and
a generally wedge-shaped intermediate guiding element (21a, 21b) connected to or integrally formed with the upstream (23b) and downstream (23a) guiding elements and shaped so as to smoothly guide the flattened tubular shrink foil material (M) moving over the first flat plate towards the second flat plate;
wherein the device further comprising at least one pair of pressure rollers (33a, 33b) arranged on either side of the downstream guiding element (23a) and configured to press at least one additional fold into the tubular shrink foil material (M);
a foil supply (3) for supplying flattened tubular shrink foil material (M) to the device (7);
a spreading unit (13) configured to receive the flattened tubular shrink foil material (M) in which at least one additional fold has been arranged and spreading open the tubular shrink foil material; and

(Figure 1-2, 5-8 and Page 3 paragraph 8, Page 4 paragraph 15, Page 5 paragraph 18, 19, Page 6 paragraph 20, 21, Page 7 paragraph 25)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over reference Haneda JP2006076635 as applied to claim 44 above, and further in view of reference Connolly (4922683).
Regarding claim 45, Haneda discloses the flattened tubular shrink foil is sequentially cut and sequentially transferred to the container. (Page 4 paragraph 15)
However, Haneda does not explicitly disclose a cutting unit.
Connolly discloses a cutting unit (52, 54) for cutting the strip of foil material (10) into sleeves of predetermined length. (Column 6 lines 58-66)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of .

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over reference Haneda JP2006076635 in view of reference Connolly (4922683) and Drewitz (5566527).
Regarding claim 43, Haneda discloses a system for arranging at least one additional fold in a strip of flattened tubular shrink foil material, the system comprising:
a device (7) comprising a guiding element (20) having a front side (see figure 5c) and a back side (figure 5c) and configured to guide therealong the strip of flattened tubular shrink foil material (M) moving in an axial direction along the guiding element (20), wherein the guiding element (20) comprises:
an upstream guiding element (23b) formed by a first flat plate extending in a first plane;
a downstream guiding element (23a) formed by a second flat plate extending in a second plane rotated with respect to the first plane; and
a generally wedge-shaped intermediate guiding element (21a, 21b) connected to or integrally formed with the upstream (23b) and downstream (23a) guiding elements and shaped so as to smoothly guide the flattened tubular shrink foil material (M) moving over the first flat plate towards the second flat plate;

wherein the drive unit comprises a frame (40, 50) and a roller support (33a, 33b) rotatably attached to the frame (40, 50) such that the orientation of the roller support (33a, 3b) is configured to be set relative to the frame depending on the orientation of the downstream guiding element (23a), wherein the guiding element is removably attached to the frame.
(Figure 5-8 and Page 5 paragraph 19, Page 6 paragraph 20, 21, Page 7 paragraph 25)
[AltContent: textbox (Front Side)][AltContent: arrow][AltContent: textbox (Back Side)][AltContent: arrow][AltContent: textbox (Haneda)]
    PNG
    media_image1.png
    185
    312
    media_image1.png
    Greyscale

However, Haneda does not disclose a pair of pressure rollers and does not disclose the roller support comprises a first support member and a second support member pivotable relative to the first support member.
Connelly disclose device for supplying a foil material, wherein said device comprises a guiding element (42) and two pairs of pressure rollers (44, 46), wherein the guiding element (42) includes openings at the outside edges, and wherein the two pairs of pressure rollers (44, 46) form a nip within said openings.  (Column 4 lines 54-60)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the downstream guiding element of Haneda by incorporating openings and pressure rollers as taught by Connelly, since column 4 lines 55-57 of Connelly state such a modification 
Since the two pairs of pressure rollers are interpreted to apply pressure the outer edges of the foil material, Haneda modified by Connelly is interpreted to disclose at least one pair of pressure rollers arranged on either side of the downstream guiding element and configured to press at least one additional fold into the tubular shrink foil material.
Drewitz discloses a feeding assembly (10) comprising: a mandrel (55); and a roller support assembly (115, 120, 130), wherein the roller support (115, 120, 130) includes a first support member (120) and a second support member (120) pivotable relative to the first support member. (Figure 3 and Column 3 lines 65-67 through Column 4 lines 1-7)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the roller support of Haneda by incorporating the first and second support member as taught by Drewitz, since column 4 lines 12-20 of Drewitz states such a modification would allow for the mandrel to be removed from the device when needing to replace said mandrel.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over reference Haneda JP2006076635 in view of reference Connolly (4922683) and Drewitz (5566527) as applied to claim 43 above, and further in view of reference Sawamura et al. (2015/0158618).
Regarding claim 46, Haneda modified by Connelly and Drewitz disclose a second guiding roller (Haneda – 32) downstream of the device (Haneda – 7), wherein the second guiding roller oriented to correspond to an orientation of the downstream guiding element.
However, Haneda modified by Connelly and Drewitz do not disclose a first guiding roller oriented to correspond to an orientation of the upstream guiding element.
Sawamura et al. disclose fitting device comprising an orientation unit (30) configured: to receive the strip of foil material (LM); change the orientation of the strip; and discharge the strip (LM) with a changed orientation. (Figure 1 and Page 5 paragraph 60-61)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the device of Haneda by incorporating the orientation unit as taught by Sawamura et al., since page 1 paragraph 9 of Sawamura et al. states such a modification would allow the device to adjust angular position of the film relative to the circumferential direction of the container.
On page 5 paragraph 61 of Sawamura et al., the orientation unit (30) is disclosed to be moveable along an angular range.  Therefore, when modifying Haneda in view of Sawamura et al., the orientation unit is fully capable of having an orientation corresponding to the orientation of the upstream guiding element.

Claims 26-28, 31-33, 35-36, and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over reference Connolly (4922683) in view references Fresnel (6523331), Lajovic (3940834), and Van Rijsewijk et al. (2013/0061559).
Regarding claim 26, Connolly discloses a device for supplying a strip of flattened tubular shrink foil material (10) in a container sleeving system for applying said tubular shrink foil material around the containers, said device comprising:
a guiding element (42) having a front side (see figure 5 below) and a back side (see figure 5 below) and configured to guide therealong the strip of flattened tubular shrink foil material (10) moving in an axial direction along the guiding element;
wherein the device further comprising at least one pair of pressure rollers (44, 46) arranged on either side of the guiding element,
wherein the circumference in cross-section of the guiding element is essentially constant over the entire height of the guiding element (42).
(Figure 2-3, 5 and Column 3 lines 34-41, Column 4 lines 39-60) 
However, Connolly does not disclose the guide element comprises: an upstream guiding element formed by a first flat plate; a downstream guiding element formed by a second flat plate; and a generally wedge-shaped intermediate guiding element.
Fresnel discloses an object sleeving system comprising a guiding element (41), wherein the guiding element (41) comprises: an upstream element (44) formed by a first flat plate extending along a first plane; a downstream element (45) extending along a second plane rotated with respect the first plane; an intermediate guiding element (58) connected to or integrally formed with the upstream (44) and downstream (45) guiding 
[AltContent: arrow][AltContent: textbox (Back Side)][AltContent: textbox (Front Side)][AltContent: arrow][AltContent: textbox (Connolly )]
    PNG
    media_image2.png
    548
    225
    media_image2.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the guiding element of Connolly by incorporating the upstream, downstream, and intermediate guiding element as taught by Fresnel, since column 9 lines 13-22 of Fresnel states such a modification would allow the foil material to better fit on the object.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the guiding element of Fresnel by incorporating the second flat plate and wedge-shaped intermediate guiding element as taught by Lajovic, since column 5 line 39-44 of Lajovic states such a modification would allow the guiding element to be flexible to bend away from its respective plane but rigid against bending in its respective plane.
Van Rijsewijk et al. discloses a guiding element (19) comprising a circumference that is substantially constant along the length of side guiding element. (Page 2 paragraph 39)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified guiding element of Connelly, Fresnel, and Lajovic by incorporating the constant circumference as taught by Van Rijsewijk et al., since page 1 paragraph 9 of Van Rijsewijk et al. states 
Regarding claim 27, Connolly modified by Fresnel, Lajovic, Van Rijsewijk et al. disclose the lateral edges of the upstream guiding element (Fresnel – 44) are configured to guide therealong at least one original fold of the flattened tubular shrink foil material (Connlly – 10), 
wherein the lateral edges of the downstream guiding element (Fresnel – 45) are configured to form the at least one additional fold in the flattened tubular shrink foil material (Connolly – 10),
wherein the at least one additional fold being located at a position different from the position of the at least one original fold, and
wherein the pressure rollers (Connolly – 44, 46) are configured to press on both sides against the flattended tubular shrink foil material (Connolly – 10) at the position of the at least one additional fold.
(Connolly – Column 4 lines 54-60)
(Fresnel – Column 9 lines 4-12)
Regarding claim 28, Connolly modified by Fresnel, Lajovic, Van Rijsewijk et al. disclose at least one of the lateral edges of the downstream guiding element (Fresnel – 45) has an opening (Connolly – 86) arranged to receive the pressure rollers (Connolly – 44, 46) for pressing on the strip of tubular shrink foil material (Connolly – 10) to provide the at least one additional fold in the tubular shrink foil material (Connolly – 10). (Connolly – Column 4 lines 53-60) (Fresnel – Column 9 lines 8-12)
Regarding claim 31, Connolly modified by Fresnel, Lajovic, Van Rijsewijk et al. disclose the constant circumference guiding element (Connolly – 42) includes that the travel paths of the strip of flattened tubular shrink foil material (Connolly – 10) travelling in a downstream direction over the outer surfaces of the guiding element (Connolly – 42) are equal at all positions along the circumference of the guiding element (Connolly – 42). (Connolly – Column 4 lines 44-48) (Van Rijsewijk et al. – Page 2 paragraph 39)
Regarding claim 32, Connolly modified by Fresnel, Lajovic, Van Rijsewijk et al. disclose the cross-sections of the upstream (Fresnel – 44) and downstream (Fresnel – 45) guiding element are rectangular and wherein the cross-section of the upstream guiding element (Fresnel – 44) is essentially the same as the cross-section of the downstream guiding element (Fresnel – 45). (Fresnel – Figure 5-6) (Lajovic – Figure 2-3, 10)
Regarding claim 33, Connolly modified by Fresnel, Lajovic, Van Rijsewijk et al. disclose both opposite lateral edges of the downstream guiding element (Fresnel – 45) have at least one opening (Connolly – 86) arranged to receive a respective pair of pressure rollers (Connolly – 44, 46), the pressure rollers (Connolly – 44, 46) being configured to press a plurality of additional folds at either lateral edge of the strip tubular shrink foil material (Connolly – 10). (Connolly – Column 4 lines 53-60) (Fresnel – Column 9 lines 8-12)
Regarding claim 35, Connolly modified by Fresnel, Lajovic, Van Rijsewijk et al. disclose the outer surfaces of the upstream guiding element (Fresnel – 44) are essentially flush with the outer surfaces of the intermediate guiding element (Fresnel – 58) and wherein the outer surfaces of the intermediate guiding element (Fresnel – 58) 
Regarding claim 36, Connolly modified by Fresnel, Lajovic, Van Rijsewijk et al. disclose positioning rollers (Connolly – 22, 24, 26) arranged in a select one or both of the downstream guiding element (Fresnel – 45) and the intermediate guiding element (Fresnel – 58) and configured to cooperate with positioning rollers (Connolly – 28, 35, 36) attached to a frame (Connolly – 140, 141). (Connolly – Figure 8 and Column 5 lines 1-10)
Regarding claim 38, Connolly modified by Fresnel, Lajovic, Van Rijsewijk et al. disclose the strip of flattened tubular foil material (Connolly – 10) is a continuous web of tubular shrink foil material (Connolly – 10) to be cut into individual sleeves or pre-cut individual sleeves made of tubular shrink foil material (Connolly – 10) having a given width, and wherein the intermediate guiding element (Fresnel – 58) part is dimensioned to fit the tubular shrink foil material of the given width. (Connolly – Column 4 lines 43-48, Column 6 lines 58-63)
Regarding claim 39, Connolly modified by Fresnel, Lajovic, Van Rijsewijk et al. disclose the intermediate guiding element (Fresnel – 58) is shaped so as to allow the cross-sectional shape of the strip of tubular shrink foil material (Connolly – 10) moving along the guiding element (Connolly – 42) part to smoothly change from a first shape at the upstream guiding element (Fresnel – 44) into a second shape at the downstream guiding element (Fresnel – 45). (Fresnel – Figure 5-6 and Column 3 lines 42-45)
Regarding claim 40, Connolly modified by Fresnel, Lajovic, Van Rijsewijk et al. disclose downstream guiding element (Fresnel – 45) is essentially axially aligned with 
Regarding claim 41, Connolly modified by Fresnel, Lajovic, Van Rijsewijk et al. disclose the downstream guiding element (Fresnel – 45) is arranged relative to the upstream guiding element (Fresnel – 44) at an orientation rotated along an axial axis of symmetry. (Fresnel – Figure 5-6 and Column 3 lines 42-45, Column 7 lines 66-67 through Column 8 lines 1-2) (Lajovic – Figure 2-3)
Regarding claim 42, Connolly modified by Fresnel, Lajovic, Van Rijsewijk et al. disclose the second plane of the downstream guiding element (Fresnel – 45) extends at an angle relative to the relative to the first plane of the upstream guiding element (Fresnel – 44), wherein the angle ranges between 1 and 90 degrees. (Fresnel – Column 3 lines 42-45, Column 7 lines 66-67 through Column 8 lines 1-2)

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over reference Connolly (4922683) in view references Fresnel (6523331), Lajovic (3940834), and Van Rijsewijk et al. (2013/0061559) as applied to claim 26 above, and further in view of reference Strub et al. (5086682).
Regarding claim 34, Connolly modified by Fresnel, Lajovic, Van Rijsewijk et al. disclose the claimed invention as stated above but do not disclose a pair of pressing rollers arranged so as to at least partly remove one or more existing folds.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the device of Connolly by incorporating the pressing rollers as taught by Strub et al., since column 1 lines 44-52 of Strub et al. states such a modification would help avoid any bunching up of the material during the cutting process.
Strub et al. disclose the pressing rollers applying the flattening pressure onto the portion of the material comprising the fold. (Figure 1)  Therefore, pressing rollers of Strub et al. are interpreted to be arranged so as to at least partly remove the fold.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over reference Connolly (4922683) in view references Fresnel (6523331), Lajovic (3940834), and Van Rijsewijk et al. (2013/0061559) as applied to claim 26 above, and further in view of reference Sawamura et al. (2015/0158618).
Regarding claim 37, Connolly modified by Fresnel, Lajovic, Van Rijsewijk et al. disclose the claimed invention as stated above but do not disclose a foil material orientation unit.
Sawamura et al. disclose fitting device comprising an orientation unit (30) configured: to receive the strip of foil material (LM); change the orientation of the strip; and discharge the strip (LM) with a changed orientation. (Figure 1 and Page 5 paragraph 60-61)


Response to Arguments
The Amendments filed on 09/15/2021 have been entered.  Applicant’s cancelation of claims 1-25 and 29-30 is acknowledged and require no further examining.  Claims 26-28 and 31-46 are pending in the application

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the Claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 102 with reference Haneda (JP2006076635), Examiner finds the arguments not persuasive.
Applicant states:
Independent claim 44 recites a downstream guide element formed by a second flat plate extending in a second plane rotated with respect to the first plane “at an angle that is less than 90 degrees.”  Haneda fails to teach or suggest such features, among others, particularly in the arrangement recited in claim 44.


Therefore, Haneda does disclose all the features disclosed in claim 44, include the feature of the second flat plate extending in a second plane rotated with respect to the first plane at an angle that is less than 90 degrees.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Haneda (JP2006076635) modified by reference Connolly (4922683), Examiner finds the arguments not persuasive.
Applicant states:
Moreover, the Office has failed to articulate a rationale as to why a person having ordinary skill in the art would have modified the teachings of the combined art of record to include the above-noted limitation.

Haneda disclose the label insertion device is configured to form a shrink film into a barrel of a bottle container, wherein a “long label forming base material folded in a sheet form is sequentially cut out form a base material roll”. (Page 2 paragraph 3)
Connolly discloses a cutting unit (52, 54) for cutting the strip of foil material (10) into sleeves of predetermined length. (Column 6 lines 58-66)


In response to the arguments of the rejections under 35 U.S.C. 103 with reference reference Connolly (4922683) modified by references Fresnel (6523331) and Lajovic (3940834), Applicant's arguments with respect to the claims have been considered but are moot because the new grounds of rejection does not rely on the combination of references in the prior rejection of record specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        November 19, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731